UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2012(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 98.5% Australia 7.8% Aspen Group BGP Holdings PLC* 0 Commonwealth Property Office Fund Dexus Property Group Goodman Group GPT Group Investa Office Fund (Units) Mirvac Group (Units) Stockland (Units) Westfield Group (Units) Westfield Retail Trust (Cost $68,583,795) Canada 4.7% Boardwalk Real Estate Investment Trust (a) Canadian Real Estate Investment Trust (a) Chartwell Seniors Housing Real Estate Investment Trust (a) Dundee Real Estate Investment Trust First Capital Realty, Inc. (a) H&R Real Estate Investment Trust (Units) (a) (Cost $36,850,388) Channel Islands 0.4% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $4,981,037) China 0.9% Agile Property Holdings Ltd. (a) Country Garden Holdings Co., Ltd. (Cost $8,277,129) France 4.5% Fonciere des Regions ICADE Klepierre Unibail-Rodamco SE (Cost $41,719,346) Germany 0.8% GSW Immobilien AG* TAG Immobilien AG* (a) (Cost $5,912,779) Hong Kong 9.9% China Overseas Land & Investment Ltd. Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Link REIT New World Development Co., Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. (Cost $97,131,154) Japan 9.3% AEON Mall Co., Ltd. Daiwahouse Residential Investment Corp. Frontier Real Estate Investment Corp. 34 Japan Prime Realty Investment Corp. Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Hills REIT Investment Corp. 78 Nippon Building Fund, Inc. Premier Investment Corp. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd.* United Urban Investment Corp. (Cost $79,996,715) Netherlands 1.6% Corio NV Wereldhave NV (Cost $14,987,579) Norway 0.4% Norwegian Property ASA(Cost $4,993,565) Singapore 4.1% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust City Developments Ltd. Global Logistic Properties Ltd.* (Cost $33,448,135) Sweden 0.9% Castellum AB Hufvudstaden AB "A" (Cost $7,438,752) Switzerland 0.7% Swiss Prime Site AG (Registered)*(Cost $5,960,205) United Kingdom 4.7% British Land Co. PLC Derwent London PLC Hammerson PLC Land Securities Group PLC Safestore Holdings PLC Shaftesbury PLC UNITE Group PLC (Cost $41,720,834) United States 47.8% Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) (a) BRE Properties, Inc.(REIT) Camden Property Trust (REIT) Chesapeake Lodging Trust (REIT) Colonial Properties Trust (REIT) (a) CubeSmart (REIT) DDR Corp. (REIT) (a) DiamondRock Hospitality Co. (REIT) Douglas Emmett, Inc. (REIT) (a) Duke Realty Corp. (REIT) DuPont Fabros Technology, Inc. (REIT) (a) Equity Lifestyle Properties, Inc. (REIT) Equity Residential (REIT) Federal Realty Investment Trust (REIT) General Growth Properties, Inc. (REIT) (a) Glimcher Realty Trust (REIT) Health Care REIT, Inc. (REIT) (a) Healthcare Realty Trust, Inc. (REIT) Home Properties, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) Kilroy Realty Corp. (REIT) Kimco Realty Corp. (REIT) (a) LaSalle Hotel Properties (REIT) LTC Properties, Inc. (REIT) (a) Pebblebrook Hotel Trust (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) Prologis, Inc. (REIT) PS Business Parks, Inc. (REIT) Simon Property Group, Inc. (REIT) (a) SL Green Realty Corp. (REIT) (a) Strategic Hotels & Resorts, Inc. (REIT)* Sunstone Hotel Investors, Inc. (REIT)* Taubman Centers, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Washington Real Estate Investment Trust (REIT) (Cost $363,447,957) Total Common Stocks (Cost $815,449,370) Securities Lending Collateral 16.0% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $135,015,642) Cash Equivalents 0.6% Central Cash Management Fund, 0.11% (b) (Cost $4,608,655) % of Net Assets Value ($) Total Investment Portfolio (Cost $955,073,667) † Other Assets and Liabilities, Net (a) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $988,414,918.At March 31, 2012, net unrealized depreciation for all securities based on tax cost was $19,122,886. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $49,534,991 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $68,657,877. (a) All or a portion of these securities were on loan amounting to $130,786,324. In addition, included in other assets and liabilities, net is a pending sale, amounting to $1,724,921, that is also on loan. The value of all securities loaned at March 31, 2012 amounted to $132,511,245 which is 15.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At March 31, 2012 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Diversified 40.7 % Office 14.9 % Shopping Centers 10.8 % Apartments 10.5 % Regional Malls 9.5 % Health Care 6.9 % Hotels 3.4 % Industrial 1.4 % Suppress 0.9 % Manufactured Homes 0.7 % Storage 0.3 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
